2022 IL App (1st) 160907-U

                                                                                    SIXTH DIVISION
                                                                                     February 10, 2022

                                             No. 1-16-0907


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________

                                     IN THE
                         APPELLATE COURT OF ILLINOIS
                                 FIRST DISTRICT
 ______________________________________________________________________________

 THE PEOPLE OF THE STATE OF ILLINOIS,                            )   Appeal from the
                                                                 )   Circuit Court of
           Plaintiff-Appellee,                                   )   Cook County.
                                                                 )
     v.                                                          )   No. 94 CR 17108
                                                                 )
 PATRICK COMI,                                                   )   Honorable
                                                                 )   Evelyn B. Clay,
           Defendant-Appellant.                                  )   Judge Presiding.


           JUSTICE MIKVA delivered the judgment of the court.
           Presiding Justice Pierce and Justice Harris concurred in the judgment.

                                               ORDER

¶1        Held: The circuit court’s dismissal of defendant’s successive petition for postconviction
                relief is affirmed where defendant failed to provide sufficient support for his actual
                innocence claim.

¶2        Defendant Patrick Comi appeals from the second-stage dismissal of his second successive

petition for relief under the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West

2014)). On appeal, he argues the circuit court erred in dismissing his petition where he made a

substantial showing of actual innocence based on two affiants who averred he was not at the scene

when the offense occurred. We affirm.
No. 1-16-0907


¶3                                      I. BACKGROUND

¶4     Following a 1995 jury trial, Mr. Comi was found guilty of two counts of aggravated battery

with a firearm upon a peace officer, two counts of attempted first degree murder, and one count of

armed robbery, and sentenced to a total of 90 years’ imprisonment. The convictions stemmed from

a botched robbery of a currency exchange on February 15, 1992.

¶5     We affirmed on direct appeal and set forth a thorough description of the evidence at trial.

People v. Comi, No. 1-95-3441 (1997) (unpublished order under Supreme Court Rule 23). Here,

we summarize the trial evidence necessary to resolve the issue now on appeal, which concerns Mr.

Comi’s postconviction petition attaching affidavits from two witnesses who stated that he was not

present at the robbery.

¶6     At trial, Rose Albarran testified that she was a cashier at a currency exchange on the 5900

block of North Clark Street. On February 15, 1992, at about 8:50 a.m., she was opening the

exchange’s front door to work a lone shift. The front door led into a customer area, and a “half

door” led from the customer area into the back employee area. As Ms. Albarran opened the front

door, a man placed a firearm to her back, told her, “[i]t is a hold up,” and directed her to open the

safes in the employee area. She opened the safes, saw another person standing in the customer

area, and could tell there was a third person behind her out of view. The men ordered her to the

ground and tied her hands behind her back. The police arrived and she heard gunshots. Afterwards,

a police officer untied her.

¶7     Harlan Smolin, the owner of the currency exchange, testified that he went to the exchange

that afternoon and determined $200 was missing. There was an orange bag left at the scene that

contained $500 in quarters. The orange bag was inside a white plastic bag that contained about

$17,000.

                                                -2-
No. 1-16-0907


¶8     Karen Luc identified Mr. Comi in court. She testified that at about 9 a.m., she parked her

vehicle in front of the currency exchange and exited. She heard a male voice say, “[g]et down,”

and heard gunshots. Ms. Luc got down and, from five or six feet away, saw Mr. Comi run past her

with a firearm in his hand. On the evening of February 17, 1992, Ms. Luc saw a picture of Mr.

Comi on the television news, called the police, and signed a photograph of Mr. Comi that the

police showed her. On June 28, 1994, she went to the police station and identified Mr. Comi from

a lineup.

¶9     Chicago police officer Jacqueline Healy also identified Mr. Comi in court. She testified

that at about 9 a.m., she responded to the scene, entered the exchange, and announced her presence.

The door to the employee area opened. A man, who was crouched on the ground about 10 feet

from Officer Healy, shot her in the stomach with a semiautomatic firearm. Officer Healy shot back

and radioed for help. Behind the first man, she saw Mr. Comi holding a revolver and Toywell

Mitchell holding a semiautomatic firearm. The three men shot at her several times. Officer Healy

was shot in the left shoulder by Mr. Mitchell, threw herself to the ground, and remained motionless.

From the ground, Officer Healy saw the men exit through the exchange’s shattered window. On

June 28, 1994, she identified Mr. Comi from a lineup.

¶ 10   Chicago police officer James Schodtler testified that at about 9 a.m., he received a signal

that a police officer at the currency exchange needed assistance “right away” and stopped his

vehicle two or three doors from the exchange. He heard shots fired, saw windows break, and exited

his vehicle. Jason Francis crawled out of the exchange with a semiautomatic handgun and ran

down the sidewalk. Officer Schodtler pointed his firearm at Mr. Francis, yelled “police,” and told

him to stop, but Mr. Francis continued running. Officer Schodtler then fired at Mr. Francis.

Moments later, Officer Schodtler heard numerous gun shots before falling to the ground. He had

                                               -3-
No. 1-16-0907


been shot in his right upper hip.

¶ 11     Chicago police forensic investigator Thomas Reynolds testified that he and his partner

Officer James Hogan arrived at the scene at about 9:15 a.m. where they recovered evidence from

inside and outside the exchange. He collected a white plastic bag, inside of which was about

$17,000 in currency, and an orange bag containing $500 in quarters.

¶ 12     Rupert Pottinger testified that he knew Mr. Comi’s uncle, Steve Harvey, and had met Mr.

Comi. On February 15, 1992, at about 10 a.m., Mr. Harvey called Mr. Pottinger and asked him to

come to his house. When Mr. Pottinger arrived, Mr. Comi and Mr. Harvey asked him to drive Mr.

Comi and two other men, one of whom was named Bally, out of Chicago. Bally had a bandaged

hand and arm. Mr. Pottinger drove the three men to New York City, where they arrived at around

2:30 or 3 a.m., and dropped Bally off at a hospital. Mr. Comi told Mr. Pottinger they had gotten in

a “shootout with some people.” Mr. Pottinger drove back to Chicago alone and was later arrested

and charged with aiding a fugitive.

¶ 13     Chicago police sergeant Michael O’Brien testified that on February 15, 1992, at 5:30 p.m.,

he received the description and license plate number of a vehicle suspected to be involved in the

incident. After midnight, he drove near the intersection of West Farwell Avenue and North Ridge

Boulevard and observed an empty silver Sterling matching the description with a Virginia license

plate.

¶ 14     Chicago police detective Lawrence Aiken testified that on February 16, 1992, officers

learned the Sterling was registered to Mr. Comi in Virginia. That evening, Detective Aiken went

to a basement apartment that was two blocks from where the Sterling was found. The apartment

was occupied by a woman and Mr. Harvey. In a garbage dumpster behind the apartment, Detective

Aiken found a bag containing shoes, a jacket and sweatshirt with blood and corresponding bullet

                                                -4-
No. 1-16-0907


holes in the left sleeve, some carpet, and other clothing items. Mr. Francis was eventually arrested

in New York, and Mr. Mitchell was arrested later that summer in California.

¶ 15   Chicago police forensic investigator Ronald Ferrari testified that on February 16, 1992, at

about 2 p.m., he and his partner, Officer Tom Ginnely, photographed and recovered the Sterling,

which had bloodstains throughout the interior. Fingerprints were lifted from the vehicle, including

a fingerprint from the inside door handle to the rear driver-side door. Inside the glove compartment

were “various documents” bearing Mr. Comi’s name.

¶ 16   The State presented several fingerprint witnesses. Chris Harris, a police latent fingerprint

developer, testified that he received the orange bag recovered from the scene of the shooting and

lifted a fingerprint from the bag’s upper portion. Steven Mostacchio, a Chicago police lockup

keeper, testified that he fingerprinted Mr. Comi. Theatrice Patterson, a Chicago police latent

fingerprint examiner, testified that he received the inked fingerprints of Mr. Comi, Mr. Mitchell,

and Mr. Francis, and was able to match each of their prints to some piece of physical evidence.

Officer Patterson found that Mr. Comi’s fingerprint matched the print lifted from the orange bag,

Mr. Francis’s fingerprints matched two fingerprints lifted from the white plastic bag, and Mr.

Mitchell’s fingerprint matched the print lifted from the silver Sterling’s door handle.

¶ 17   Federal Bureau of Investigation special agent Wilfred Baptiste testified that in January

1994, he was assigned to locate Mr. Comi. In the early morning of January 28, 1994, Mr. Comi

was arrested in an apartment in the Bronx borough of New York City.

¶ 18   The defense called Michelle Latty, who testified that she lived in the Bronx, knew Mr.

Comi by the name Byron Mitchell, and had a daughter with him. She testified that Mr. Comi spent

the night with her on February 14, 15, and 16, 1992. In the early morning of February 16, Mr.

Comi woke up, put on clothes, said he would be back, and left.

                                                -5-
No. 1-16-0907


¶ 19   On cross-examination, Ms. Latty testified that in February 1992, she saw Mr. Comi two or

three times a week. Mr. Comi drove “several” vehicles, but Ms. Latty was not aware that he owned

a silver Sterling with a Virginia license plate. She did not know Mr. Comi lived in Virginia but

knew he had visited Virginia before. When Mr. Comi left her place on the morning of February

16, he said he had to take a friend to the hospital. He returned at around 8 or 9 a.m. that same

morning.

¶ 20   Mr. Comi testified that his full name is Byron Fitzgerald Mitchell, but he is also known as

Patrick Comi. He lived with his mother in the Bronx in February 1992 and had part ownership in

a carpet cleaning service in Virginia. On February 6, 1992, he lent a silver Sterling to Mr. Francis

and never saw the vehicle again. He identified the white plastic bag that was recovered at the scene

of the robbery as having come from the trunk of that car.

¶ 21   According to his testimony, on February 14, 1992, Mr. Comi spent the whole day at Ms.

Latty’s apartment and remained there until February 15 at about 9:30 a.m. He returned there on

the 15th at about 11 p.m. On February 16, at about 3 a.m., Mr. Francis drove by and honked his

horn. Mr. Comi looked outside and saw Mr. Francis, Mr. Mitchell, and Mr. Pottinger in a jeep.

Mr. Francis was “wrapped up” in coats and looked like he was in pain. Mr. Comi asked him what

was wrong. He said he was robbed and had been shot, and asked Mr. Comi to take him to the

hospital, which he did. Mr. Comi denied that he had any involvement in the alleged crimes.

¶ 22   On cross-examination, Mr. Comi testified that after he took Mr. Francis to the hospital, he

learned “what happened” two days later and learned that the police were looking for him about

five days “after that.” At that point, he went to London for about six months because he was scared

and then went to Jamaica for about one year. He then went to Florida for three or four days and

returned to New York in October 1993 to “turn [him]self in and get [his] life together.” However,

                                               -6-
No. 1-16-0907


he did not turn himself in.

¶ 23   Mr. Comi explained that he thought police were looking for him because his vehicle was

used. On the weekend of the incident, no one else was in Ms. Latty’s apartment with Mr. Comi

and Ms. Latty. The State asked whether anyone else could have verified where Mr. Comi was on

the date of the incident, and Mr. Comi stated his “friend in Queens” could have verified, as well

as the landlord who saw him there.

¶ 24   The jury found Mr. Comi guilty of one count of armed robbery as to Ms. Albarran, two

counts for aggravated battery with a firearm upon Officers Healy and Schodtler, and two counts

for the attempted first degree murder of Officers Healy and Schodtler.

¶ 25   On September 8, 1995, the trial court sentenced Mr. Comi to a total of 90 years’

imprisonment, which consisted of concurrent extended terms of 60 years for each of the two

attempted first degree murder counts, to run consecutively with a 30-year term for the armed

robbery count.

¶ 26   We affirmed on direct appeal, rejecting Mr. Comi’s arguments that the prosecutor

improperly bolstered the testimony of a State’s witness and that his extended-term sentence was

improper. People v. Comi, No. 1-95-3441 (1997) (unpublished order under Supreme Court Rule

23).

¶ 27   Since that time, Mr. Comi filed several unsuccessful collateral challenges, in all of which

we affirmed the circuit court on appeal. People v. Comi, Nos. 1-98-1782 (2000) (affirming the

summary dismissal of Mr. Comi’s initial postconviction petition under the Act); 1-01-1096 (2003)

(affirming the dismissal of Mr. Comi’s second postconviction petition); 1-04-3120 (2006)

(granting Mr. Comi’s counsel leave to withdraw and affirming the dismissal of Mr. Comi’s petition

for relief under section 2-1401 of the Code of Civil Procedure (735 ILCS 5/2-1401 (West 2000))

                                              -7-
No. 1-16-0907


(unpublished orders under Supreme Court Rule 23).

¶ 28   On November 8, 2016, after filing the postconviction petition at issue on this appeal, Mr.

Comi also filed a motion for leave to file another successive postconviction petition, as well as a

motion for forensic testing. On appeal, we granted Mr. Comi’s counsel leave to withdraw and

affirmed the denial of both filings. People v. Comi, No. 1-17-0670 (2021) (unpublished summary

order under Supreme Court Rule 23(c)).

¶ 29   This appeal dates back to January 2006, when Mr. Comi filed a pro se section 2-1401

petition. On January 25, 2006, the circuit court appointed counsel for Mr. Comi. In February 2006,

Mr. Comi filed a pro se motion to file an amended section 2-1401 petition, alleging the State

amended his indictment by instructing the jury as to elements not in his charging instrument,

causing him to be convicted of “elements” for which he was not charged. He also claimed that one

of the jury instructions was “invalid,” “ambiguous, misleading, and confusing,” rendering it

unconstitutional; that the trial judge improperly had “ex parte communication” with the jury during

deliberations; and that the prosecutor made prejudicial comments during closing arguments. On

September 13, 2006, appointed counsel withdrew, and Mr. Comi retained a private attorney, who

filed an appearance.

¶ 30   On March 21, 2014, Mr. Comi, through his private attorney, filed an amended petition for

relief under both section 2-1401 and the Act, incorporating the claims from his pro se amended

section 2-1401 petition. Mr. Comi additionally alleged that he was actually innocent, based on the

affidavits of Mr. Harvey and Mr. Francis, both of whom were not available at the time of trial

because they were involved in their own criminal cases and could have invoked fifth amendment

privileges. He also claimed that had his attorney hired an independent expert to analyze the

fingerprint evidence on the orange bag at the scene, he would have been proven actually innocent

                                               -8-
No. 1-16-0907


because he “was never in this currency exchange and never touched this bag.”

¶ 31   Attached to the petition was the affidavit of Mr. Harvey, which was signed by Mr. Harvey

and dated January 7, 2006. In that affidavit, Mr. Harvey averred that he knew the people who

committed the armed robbery, and that he was falsely accused of the offense based on “the

admission of coercive statements introduced at [Mr. Harvey’s] trial.” He stated that Mr. Comi was

also falsely accused of the offense “in that he was not in Chicago” on February 15, 1992, and “any

testimony I made contrary to this was based on the advice of my trial counsel.”

¶ 32   Mr. Comi also attached to his petition the “affidavit” of Mr. Francis, which was signed, but

not dated or notarized. In this handwritten document, Mr. Francis stated that a notarized copy of

the affidavit was “forthcoming.” He further stated that Mr. Comi “had nothing to do with the ***

crime,” and Mr. Comi was “never at no time in Chicago, Illinois at the time of this *** crime.” He

claimed that he borrowed Mr. Comi’s vehicle and drove it to Chicago, and the vehicle was used in

the offense. He then returned to New York and told Mr. Comi he no longer had the vehicle. Mr.

Comi noticed Mr. Francis was bleeding and took him to the hospital. Mr. Francis averred that after

it was discovered that Mr. Comi’s vehicle was involved, he was “pressured to implicate him in the

crime.” He further stated that Mr. Comi “had no knowledge that his car was used in this offense.”

¶ 33   On May 19, 2014, the circuit court granted Mr. Comi leave to file the successive petition

on the basis that the prohibition against multiple postconviction petitions, and the cause and

prejudice standard, do not apply to claims of actual innocence. The petition proceeded to second-

stage postconviction proceedings.

¶ 34   On January 26, 2015, Mr. Comi filed a “submission of a notarized copy of Jason Francis’s

affidavit,” which included a copy of Mr. Francis’s affidavit notarized on January 9, 2015, and a

second affidavit stating the contents of Mr. Francis’s first affidavit were true and correct.

                                                -9-
No. 1-16-0907


¶ 35   Also on January 26, 2015, the State filed a motion to dismiss Mr. Comi’s successive

postconviction petition, arguing in relevant part that Mr. Comi (1) failed to explain why he could

not have presented the affidavits of Mr. Harvey and Mr. Francis in his pro se 2006 petition, and

(2) failed to show that he exercised due diligence in presenting his claim. The State also argued

the affidavits did not constitute newly discovered evidence, as they set forth facts Mr. Comi would

have known at or prior to trial. As to Mr. Harvey’s affidavit, the State asserted that Mr. Harvey

failed to provide any facts supporting his conclusions that Mr. Comi was falsely accused and not

in Chicago at the time of the offense. Mr. Harvey also did not explain why he did not come forward

until 2006, more than 10 years after Mr. Comi’s conviction. As to Mr. Francis’s affidavit, the State

argued that Mr. Francis likewise failed to explain why he did not come forward earlier. The State

further asserted that because of the lack of a date on the affidavit, there was no way of knowing

when Mr. Comi received the affidavit.

¶ 36   On May 13, 2015, Mr. Comi filed a response to the State’s motion, arguing in relevant part

that Mr. Harvey and Mr. Francis were unavailable earlier because their appeals were pending at

that time. He also asserted the affidavits were material and not merely cumulative because they

were relevant to the question of who was present when the offense was committed, and the

evidence was “sufficiently ‘conclusive’ ” because “if credited” by a trier of fact it “could change

the outcome.”

¶ 37   On June 18, 2015, the circuit court heard arguments on the State’s motion to dismiss. On

February 3, 2016, it entered a written order dismissing Mr. Comi’s petition as to both his section

2-1401 and postconviction claims. The court found in relevant part that the affidavits of Mr.

Harvey and Mr. Francis did not constitute newly discovered evidence, as both affiants could have

testified at trial. The court also found it was unlikely that any new evidence would change the

                                               - 10 -
No. 1-16-0907


outcome of Mr. Comi’s trial, and the record rebutted the affiants’ claims that Mr. Comi was not at

the scene.

¶ 38                                      II. JURISDICTION

¶ 39    The circuit court dismissed Mr. Comi’s postconviction petition on February 3, 2016, and

Mr. Comi timely filed his notice of appeal from that dismissal on February 23, 2016. We have

jurisdiction over this appeal pursuant to article VI, section 6, of the Illinois Constitution (Ill. Const.

1970, art. VI, § 6) and Illinois Supreme Court Rule 606 (eff. July 1, 2017) and Rule 651(a) (eff.

July 1, 2017), governing appeals from final judgments in postconviction proceedings.

¶ 40                                        III. ANALYSIS

¶ 41    On appeal, Mr. Comi contends that the circuit court erred in dismissing his successive

petition, where he set forth a substantial showing of actual innocence supported by the affidavits

of Mr. Harvey and Mr. Francis.

¶ 42    The Act provides a three-stage method for persons serving criminal sentences to “assert

that their convictions were the result of a substantial denial of their rights under the United States

Constitution or the Illinois Constitution or both.” People v. Hodges, 234 Ill. 2d 1, 9-10 (2009).

Generally, the Act contemplates the filing of only one postconviction petition, and section 122-3

of the Act provides that any claim of substantial denial of constitutional rights not raised in the

original or an amended petition is waived. People v. Orange, 195 Ill. 2d 437, 449 (2001); 725

ILCS 5/122-3 (West 2014). However, the procedural bar against successive proceedings will be

relaxed on either of two grounds: (1) “where the petitioner can establish cause and prejudice for

the failure to assert a postconviction claim in an earlier proceeding”; and (2) “where the petitioner

asserts a fundamental miscarriage of justice based on actual innocence.” People v. Robinson, 2020

IL 123849, ¶ 42. Where a request for leave to file a successive petition is granted, as is the case

                                                  - 11 -
No. 1-16-0907


here, the petition is docketed for second-stage proceedings. Id. ¶ 43.

¶ 43   At the second stage of proceedings, the State is permitted to file responsive pleadings, and

“the circuit court must determine whether the petition and any accompanying documentation make

a substantial showing of a constitutional violation.” People v. Edwards, 197 Ill. 2d 239, 245-46

(2001). “[A]ll well-pleaded facts that are not positively rebutted by the trial record are to be taken

as true.” People v. Pendleton, 223 Ill. 2d 458, 473 (2006). The second stage of postconviction

review tests the legal sufficiency of the petition. People v. Domagala, 2013 IL 113688, ¶ 35. We

generally review de novo the circuit court’s second-stage dismissal of a postconviction petition.

Pendleton, 223 Ill. 2d at 473.

¶ 44   To establish an actual innocence claim, the supporting evidence must be (1) newly

discovered, (2) material and not merely cumulative, and (3) “of such conclusive character that it

would probably change the result on retrial.” People v. Edwards, 2012 IL 111711, ¶ 32. Newly

discovered means “the evidence was discovered after trial and could not have been discovered

earlier through the exercise of due diligence.” People v. Coleman, 2013 IL 113307, ¶ 96. Evidence

is material if it is “relevant and probative of the petitioner’s innocence,” and it is noncumulative if

it “adds to what the jury heard.” Id. Evidence is conclusive if it “would probably lead to a different

result” when considered along with the trial evidence. Id. The conclusiveness of the new evidence

is the most important element of an actual innocence claim. People v. Sanders, 2016 IL

118123, ¶ 47.

¶ 45   As our supreme court made clear in Robinson, the conclusiveness requirement means that

the court must find that the new evidence, when considered along with the trial evidence, would

“probably” lead to the defendant’s acquittal. 2020 IL 123849, ¶ 47. When considering the

conclusiveness of newly discovered evidence, the question is “whether the evidence supporting

                                                - 12 -
No. 1-16-0907


the postconviction petition places the trial evidence in a different light and undermines the court’s

confidence in the judgment of guilt.” Id. ¶ 48.

¶ 46   We find the circuit court properly dismissed Mr. Comi’s actual innocence claim because

these two affidavits were simply insufficient to place the trial evidence in a different light and they

do not undermine confidence in the judgment of guilty.

¶ 47   Mr. Harvey and Mr. Francis both provided affidavits that Mr. Comi was not in Chicago

when the offense occurred. Specifically, Mr. Harvey averred that both he and Mr. Comi were

“falsely accused of the above crime, in that [Mr. Comi] was not in Chicago on the above date,”

and that any testimony he gave to the contrary was “based on the advice of [his] trial counsel.”

Similarly, Mr. Francis averred that Mr. Comi was not in Chicago when the offense occurred, and

that he had borrowed Mr. Comi’s car and used it in the offense, without Mr. Comi’s knowledge.

¶ 48   These affidavits, both of which are lacking in detail, are insufficient to warrant further

proceedings. As outlined above, Mr. Comi was shown to have been present in Chicago by two

witnesses at the scene who positively identified him. In addition, the State presented the testimony

of Mr. Pottinger who testified that he drove Mr. Comi and two others from Chicago to New York

at the request of Mr. Harvey right after the crime occurred. Mr. Pottinger also testified that during

that trip, Mr. Comi told Mr. Pottinger that they had gotten into a shootout with some people in

Chicago. There was also expert testimony that Mr. Comi’s fingerprints were recovered from an

orange bag full of quarters recovered at the scene. While Mr. Comi suggested to the jury, just as

he argues on appeal, that those prints might have come from the white plastic shopping bag which

he had testified was in the trunk of his car that he loaned to Mr. Francis, the jury clearly rejected

that theory. Also, as the State notes, the only prints recovered on the white plastic bag belonged to

Mr. Francis.

                                                  - 13 -
No. 1-16-0907


¶ 49   In light of the strong evidence presented at trial of Mr. Comi’s guilt, we cannot find that

the unsupported, conclusory statements of Mr. Harvey and Mr. Francis place the trial evidence in

a different light or undermine the court’s confidence in the judgment of guilt. Robinson, 2020 IL

123849, ¶ 48; see also People v. Jones, 2017 IL App (1st) 123371, ¶¶ 49-57 (an affidavit that was

“devoid” of key details was not likely to change the outcome of the defendant’s trial, where the

State presented several witnesses and physical evidence of the defendant’s guilt). We thus

conclude that the circuit court properly dismissed Mr. Comi’s successive postconviction claim.

¶ 50                                  IV. CONCLUSION

¶ 51   For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 52   Affirmed.




                                              - 14 -